Citation Nr: 9910113	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for low back pain with 
radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980 and from December 1984 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which increased the evaluation assigned 
for the veteran's low back pain with radiculopathy to 20 
percent.


REMAND

The RO issued a rating decision in March 1997 raising to 20 
percent the evaluation assigned for the veteran's low back 
pain with radiculopathy.  In response, the veteran filed a 
notice of disagreement (NOD) in January 1998, stating that he 
has been treated at the Poplar Bluff, Missouri and St. Louis, 
Missouri VA medical centers, that he has requested these 
records, and that he would like the VA to also request these 
records.  The NOD attaches two pages of treatment records 
from April 1997 and two pages of records showing physical 
therapy appointments from February 1997 to December 1997.  In 
addition, during a VA examination in February 1998, the 
veteran reiterated that he had been receiving care at Poplar 
Bluff, Missouri and John Cochran (St. Louis) VA medical 
centers.  

The claims file currently contains progress notes dated 
January 1997 from the Poplar Bluff, Missouri VAMC.  The 
claims file does not contain any indication that the RO 
attempted to obtain the remaining Poplar Bluff records or 
treatment records from the St. Louis VA medical center 
(VAMC); no additional medical records have been associated 
with the claims file since the veteran submitted the NOD in 
January 1998. 

The veteran also stated in his January 1998 NOD that he has 
lost one job due to missed work because of medical and 
physical therapy appointments.  He reiterates this argument 
in his June 1998 substantive appeal where he states that his 
back condition keeps him from being able to work without 
taking time off and having extended rest periods.  In 
deciding appeals, the Board is charged with the duty to seek 
out all issues that are reasonably raised from a liberal 
reading of the record and to identify all potential theories 
of entitlement to a benefit including the possible 
applicability of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  Floyd v. Brown, 9 Vet. App. 88, 95-96 
(1996).  Extraschedular consideration is appropriate when a 
case appears to present an exceptional and unusual disability 
picture that renders impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. 
§ 3.321(b)(1).  In asserting that his disability affects his 
employability, the veteran raises the issue of entitlement to 
an increased evaluation on an extraschedular basis.  

The veteran has not been notified of his right to submit 
employment records to support his claim.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  Thus, prior to the RO's 
consideration of the veteran's claim on an extraschedular 
basis, the RO should notify the veteran of this right and 
provide him the appropriate amount of time to submit such 
records.

Finally, the claims file contains medical evidence that the 
veteran's motion capabilities are affected by pain.  On 
readjudication, the RO should address whether pain impacts 
the evaluation of the veteran's disability pursuant to 
38 C.F.R. § 4.40 (1998).

In light of the foregoing, the Board finds that further 
development is warranted before a final decision is reached.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all treatment 
records of the veteran's back from the 
Poplar Bluff, Missouri VAMC and St. 
Louis, Missouri VAMC.

2.  The RO should notify the veteran that 
he may submit employment records and 
other evidence to support his claim that 
his low back pain with radiculopathy 
affects his employment.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

3.  After completion of the above 
development, the RO should readjudicate 
the claim based on all of the evidence of 
record and taking into account all 
applicable law, including § 4.40 (1998) 
and DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).  In addition, the RO 
should determine whether the veteran's 
claim should be submitted for 
extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  If the 
determination is adverse to the veteran 
in any respect, both the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond before the record is returned 
to the Board for further adjudication.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any 
opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence 
he desires to have considered in connection with 
his current appeal.  No action is required of the 
veteran until he is otherwise notified. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 



